Citation Nr: 1413181	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.D.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to October 1969.  He is the recipient of the National Defense Service Medal, the Vietnam Service Medal and the Vietnam Campaign Medal.  His military occupational specialty was an infantryman.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for his service-connected PTSD.  The Veteran submitted a notice of disagreement with this determination in October 2008, and timely perfected his appeal in April 2009.

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ), sitting at the RO in Wichita, Kansas.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Employability

The Board is aware of the United States Court of Appeals for Veterans Claims' (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that every claim for a higher disability evaluation includes a claim for a TDIU where the issue of unemployability is raised by the record.  As the Veteran in this case has alleged that his PTSD causes him to be unemployable and medical records address his employability, the Board has assumed jurisdiction of the issue of entitlement to TDIU, as enumerated on the title page of this determination.
FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep impairment, periodic intrusive thoughts/flashbacks, nightmares, irritability and rage, hyper-arousal, suicidal ideation and the inability to establish and maintain effective work and social relationships.

2.  At no time has the Veteran demonstrated symptoms such as: obsessional rituals that interfered with routine actives; illogical, obscure or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; any impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; the intermittent inability to perform activities of daily living; or disorientation to time or place.

3.  It is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no higher, have been met for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a total disability evaluation, based on individual unemployability due to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013).

TDIU

With respect to the claim of entitlement to TDIU, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

PTSD

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to and following the initial adjudication of the Veteran's claim, letters dated in April 2008 and December 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the December 2008 notice letter.

Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in December 2008, was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case (SSOCs) were provided to the Veteran in April 2009, April 2010 and July 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  All records associated with the Veteran's successful claim of entitlement to Social Security Administration disability benefits have been associated with the claims file.  The Board has also reviewed the electronic records associated with the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of electronic records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA PTSD examinations in May 2008 and February 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The May 2008 and February 2010 VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Finally, the record reflects that during the Veteran's August 2010 Board hearing, the VLJ before whom the Veteran testified set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument, oral testimony and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  The Merits of the Claims

A.  PTSD

The Veteran contends that his service-connected PTSD is more severe than contemplated by his currently assigned 50 percent disability rating.  The Board concurs.

Governing Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco  v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  The Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Specific Schedular Criteria

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

The current 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
The current 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The current 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical evidence to be considered, but it is not dispositive.  The same is true of any physician's statement as to the severity of a condition.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

Analysis

In the present case, the evidence of record has consistently shown the Veteran's GAF scores to be between 38 and 47.  A GAF score of 31 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  A GAF score of 41 to 50 shows "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See VA PTSD Examination Reports, May 27, 2008 and February 19, 2010; see also VA Outpatient Mental Health Treatment Records, November 13, 2008 through July 7, 2010.  Both the VA examination reports and the VA outpatient mental health treatment records indicate that the Veteran was assigned GAF scores in this range due to his unemployment, depression, nightmares, paranoia, isolation, passive suicidal ideation, rage and difficulty concentrating.  The Board finds that the GAF scores between 38 and 47 adequately represent the level of the Veteran's serious PTSD symptomatology.

With respect to the schedular criteria, the evidence of record demonstrates that the Veteran has experienced occupational and social impairment, with deficiencies in most areas, particularly associated with mood.  During his May 2008 VA examination, the Veteran reported that he suffered from intermittent, restless sleep due to nightmares.  He had trouble concentrating and also suffered from flashbacks.  The Veteran reported that he was self-employed as a subcontractor who delivered recreational vehicles to dealers.  He noted that he preferred this type of employment due to the isolation it provided but was still only able to work half of the time due to PTSD symptoms.  Overall, however, the Veteran stated that he had a very negative outlook and felt numb to everything around him.  He was saddened by his lack of social and romantic relationships but indicated that he could not bear to be around people.  His lack of interest in participating in anything also extended to his hobbies.  Where he was previously fond of fishing and hunting, he indicated that he had no further desire to partake of these activities.  He also completely isolated himself from his former friends, and sought no social relationships.  See VA PTSD Examination Report, May 27, 2008.

Shortly thereafter, the Veteran began to participate in VA outpatient individual and group psychotherapy.  A December 2008 summary of treatment letter from the Veteran's treating Licensed Specialist Clinical Social Worker (LSCSW) determined that the Veteran's PTSD was severe and significantly impacted his ability to work, be involved in meaningful relationships and function in day-to-day activities.  See VA Outpatient Summary Letter, December 18, 2008.  Private treatment records dated in September 2009 revealed that the Veteran was unemployed and unable to work due to pain and depression.  He was noted to present as a person who would be unable to maintain employment due to his PTSD symptoms of depression, anxiety and anger.  See Private Treatment Record, S.C.C., September 30, 2009.

The Veteran's February 2010 VA PTSD examination noted that while the Veteran's outpatient VA psychotherapy had been helpful to him, he continued to feel apathetic about his life and was unable to be happy.  The Veteran stated that he did not want to be around anyone at any time.  For example, he noted that he went grocery shopping late at night to avoid people.  As far as family relationships, the Veteran reported that his relationship with his daughter and granddaughter had deteriorated five to six years prior.  He reported that he had trouble connecting with them and found it difficult to feel emotionally attached.  The Veteran again noted that he had no interest in pursuing his former hobbies of fishing and hunting.  See VA PTSD Examination Report, February 19, 2010.  

C.R., a LSCSW who has treated the Veteran since 2008, has also reported that his PTSD symptoms and functioning have worsened since 2008.  See e.g., May 4, 2010 VA Treatment Record; April 29, 2010 VA Treatment Record.  C.R. attributed the Veteran's inability to work to his PTSD symptoms and noted that he had experienced some suicidal and homicidal ideation, was at moderate risk for suicide, and exhibited an inability to manage stress.  See e.g., May 4, 2010 VA Treatment Record.

Throughout the appeal period, the Veteran was noted to be clean and cooperative with unremarkable speech, but he presented as constricted and repeatedly endorsed trouble concentrating.  He reported significant sleep impairment due to violent nightmares of his experiences in Vietnam and resulting panic attacks thereafter.  See VA PTSD Examination Reports, May 27, 2008 and February 19, 2010; see also VA Outpatient Mental Health Treatment Records, November 13, 2008 through July 7, 2010.  It is also clear that his ability to maintain control of his emotions, particularly anger and rage, has deteriorated throughout the appeal period.   

Though the Veteran has not demonstrated that he performs obsessional rituals, which interfere with his routine activities, speaks illogically, or neglects his personal appearance, the Board finds this is not detrimental to his claim.  As noted above, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  The Board finds that the Veteran's overall disability picture more nearly approximates a 70 percent evaluation, but no higher.

The evidence of record does not support a finding that the Veteran is entitled to a 100 percent disability rating under Diagnostic Code 9411.  At no time has the Veteran demonstrated that he suffers from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; was intermittently unable to perform activities of daily living; was disoriented to time or place; or suffered from memory loss for names of close relatives, his own occupation or name.  See VA PTSD Examination Reports, May 27, 2008 and February 19, 2010; see also VA Outpatient Mental Health Treatment Records, November 13, 2008 through July 7, 2010.

The Board concludes that the objective medical evidence and the Veteran's statements and testimony regarding his symptomatology show symptoms that more nearly approximate the criteria required for a 70 percent disability rating.  38 C.F.R. § 4.7 (2013); see also Gilbert, supra.  Therefore, a rating of 70 percent for service connected PTSD is warranted.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013) (emphasis added); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran has not identified any factors and the record does not reflect those that may be considered to be exceptional or unusual so as to render impractical application of the  regular scheduler standards with respect to his service-connected PTSD.  The record does not show that the Veteran has required any hospitalizations for his service-connected PTSD, and accordingly, as there is no unusual clinical picture presented that takes the disability outside the usual rating criteria, referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

B.  TDIU

As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when this matter is reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that an appellant is appealing a disability rating, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for TDIU has been raised by the record.

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  As outlined above, the Veteran is now rated at 70 percent for his service-connected PTSD.  As such, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16.

The May 2008 VA examination noted that while the Veteran was working at that time as a part-time subcontractor delivering recreational vehicles, he was only able to do so based on the isolation this position provided.  See VA PTSD Examination Report, May 27, 2008.  Shortly thereafter, the Veteran reported that he stopped working due to his inability to interact with others and his inability to control his anger while driving.  See Travel Board Hearing Transcript, August 10, 2010, p. 6.  This was echoed by the Veteran's treating LSCSW in her December 2008 summary of treatment letter, which noted that the Veteran's PTSD significantly impacted his ability work.  See VA Outpatient Summary Letter, December 18, 2008.  The same provider reiterated this impression in a May 2010 treatment record, which reflects that the Veteran had experienced a "drastic change in functioning" since 2008 and that he "lost his business due to inability to work from PTSD symptoms."  She also noted that while the Veteran's treatment and medication had rendered him "more stable," she explicitly cautioned that "this does not mean that his functioning level is such that he could return to work . . . ."  See May 4, 2010 VA Treatment Record (emphasis added).  Private treatment records dated in September 2009 also indicated that the Veteran presented as a person who would be unable to maintain employment due to his PTSD symptoms of depression, anxiety and anger.  See Private Treatment Record, S.C.C., September 30, 2009.  The February 2010 VA examiner noted that the Veteran's PTSD did not cause him to have total occupational and social impairment, but did cause significant deficiencies in the Veteran's ability to maintain employment.  See VA PTSD Examination Report, February 19, 2010.

In light of the totality of the evidence of record and affording the Veteran the full benefit of the doubt, the Board finds that the evidence supports a finding that it is at least as likely as not that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD symptomatology.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is warranted, subject to the laws and regulations governing payment of monetary benefits. 

A total disability evaluation based on individual unemployability due to service-connected PTSD is granted.



____________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


